Citation Nr: 1540633	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Woods and Woods, LLP


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to September 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board directed that the AOJ send the Veteran a letter requesting him to identify any relevant outstanding private treatment records pertaining to his claim for a TDIU, obtain all outstanding VA outpatient treatment records, and schedule the Veteran for a VA examination to evaluate the issue of entitlement to a TDIU.  See the June 2015 Board remand.  

Upon review of the Veteran's electronic file, there is no indication that such development has been conducted.  Such lack of development has also been noted by the Veteran's attorney in an August 2015 letter to the Board.  Specifically, the Veteran's attorney indicated that no development has been conducted by the AOJ in response to the Board remand.  Although the Veteran's attorney references an incorrect date as to the remand, the only remand of record is the June 2015 Board remand.  See the August 2015 letter.  
As such, because the AOJ has not complied with the remand directives concerning these claims, the matters are again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, prior to obtaining the additional evidence mentioned above, the Board notes that at the time of the June 2015 remand, the Veteran's claims file consisted of a traditional paper claims file.  Since that time, documents have been transferred and uploaded onto VBMS and Virtual VA.  However, it appears that relevant documents have not been associated with the Veteran's electronic file, which include, but are not limited to, the Veteran's notice of disagreement (NOD) and the statement of the case (SOC).  The AOJ must ensure that all relevant documents pertaining to this appeal are associated with the Veteran's electronic file.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's NOD and SOC for this appeal, and upload them to the Veteran's electronic file in VBMS and/or Virtual VA.  Ensure that all other relevant documents pertaining to this appeal are associated with the Veteran's electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim for entitlement to a TDIU.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the electronic file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., tinnitus; bilateral hearing loss; abdominal scar, status post laparotomy for abdominal thorax stab wound; left forearm stab wound; lumbar strain; and depression) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided for any opinion expressed and conclusion reached.  

5.  Then, after completing the above and any other development that may be indicated, readjudicate the claim for entitlement to a TDIU on the merits, to include the claim of an increased rating for bilateral hearing loss.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




